Mahoning App. No. 98CA155. This cause is pending before the court as a discretionary appeal. On September 25, 2000, appellant filed a suggestion of stay upon Chapter 11 bankruptcy. Upon consideration thereof,
IT IS ORDERED by the court that the proceedings in this case be, and hereby are, stayed pending further order of this court.
IT IS FURTHER ORDERED by the court, sua sponte, that appellants shall file a notice with this court upon the termination of the automatic stay under the Bankruptcy Code.